Citation Nr: 1229403	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  10-29 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUES

1. Whether new and material evidence has been received to reopen the claim of service connection for obstructive sleep apnea.

2. Entitlement to service connection for obstructive sleep apnea.

3. Entitlement to a rating in excess of 50 percent for the service-connected posttraumatic stress disorder (PTSD).

4. Entitlement to a rating in excess of 10 percent for the service-connected residual scotoma, lattice degeneration, and chorioretinal scarring, status post injury to the left eye (left eye disability).

5. Entitlement to a total disability evaluation based on individual unemployability by reason of service connected disability (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from August 1956 to June 1983. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in April 2009 by the RO.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Veteran's claim for a TDIU rating is adjudicated as part and parcel of the claims for increased ratings for the service-connected PTSD and left eye disability.  The issue was addressed in a March 2012 Supplemental Statement of the Case.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

There are 39 pages of VA examination records for another claimant associated with this Veteran's claims file.  The reports are being forwarded by the Board to the RO for association with the proper claims file. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of service connection for claimed obstructive sleep apnea, an increased rating in excess of 50 percent for the service-connected PTSD, an increased rating in excess of 10 percent for the service-connected left eye disability, and an increased compensation based on a TDIU rating are being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDING OF FACT

The evidence added to the record since the May 2006 rating decision is found to relate to one of the elements required to substantiate the Veteran's claim for service connection for obstructive sleep apnea; this evidence raises a reasonable possibility of substantiating the Veteran's claim.


CONCLUSION OF LAW
 
New and material evidence has been received since the May 2006 RO rating decision sufficient to reopen the claim of service connection for obstructive sleep apnea.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), defines the obligations of VA with respect to the duty to assist and includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the Veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b).  Second, VA has a duty to assist the Veteran in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  

In the present case, the Board reopens the claim for service connection for sleep apnea.  Under these circumstances, there is no prejudice to the Veteran in adjudicating the application to reopen without further discussion of the VCAA.  Bernard v. Brown, 4 Vet. App. 384 (1993).


Claim Reopened

Following notification of an initial review and adverse determination by the RO, a notice of disagreement must be filed within one year from the date of notification thereof; otherwise, the determination becomes final and is generally not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.156, 19.25, 19.26.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

A Veteran need not always submit a medical nexus opinion in order to warrant reopening of a service connection claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

If new and material evidence has been received with respect to a claim which has become final, then the claim is reopened and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

In determining whether evidence is new and material for purposes of deciding whether a claim should be reopened, "the credibility of the evidence is to be presumed."  Savage v. Gober, 10 Vet. App. 488 (1997); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Only in cases in which the newly submitted evidence is "inherently false or untrue" does the Justus presumption of credibility not apply.  Duran v. Brown, 7 Vet. App. 216, 220 (1994).  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prevail on the merits on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances lay, evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  Continuity of symptomatology may establish service connection if a claimant can demonstrate that (1) a condition was "noted" during service; (2) there is postservice evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997)).  "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496.

Secondary service connection shall be awarded when a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also Reiber v. Brown, 7 Vet. App. 513, 515-16 (1995); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  

When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

The reports of a December 2011 VA examination indicate that the Veteran is receiving sleep medications and uses a CPAP machine for sleep apnea and that his sleep apnea occurs as often as 20 times per month.  

In a June 2012 Written Brief Presentation, the Veteran's representative noted that the Veteran had been diagnosed with sleep apnea at a December 2011 VA general medical examination, but that no opinion as to etiology of the condition was provided.  

The representative further noted that the Veteran is service-connected for PTSD, and submitted a March 2011 article prepared by the American College of Chest Physicians, which includes this assertion:    

A background of hyperarousability in patients with PTSD creates instability of sleep continuity.  This instability probably contributes to the development of both obstructive sleep apnea and central sleep apnea.

In this context, the Board notes that, at a VA psychiatric examination in December 2011, the service-connected PTSD symptoms were noted to include insomnia, hypervigilance, irritability, excessive startle, difficulty sleeping, and an inability to sleep without medication.  The examiner found the Veteran to have symptoms of PTSD that included increased arousal associated with difficulty falling or staying asleep, excessive startle response and chronic sleep impairment.

The newly received December 2011 VA examination results viewed in the context of the newly received March 2011 article from the American College of Chest Physicians tend to show that the claimed obstructive sleep apnea may have been caused or aggravated by his service-connected PTSD.

As a result, the Board finds that this evidence relates to essential elements required to substantiate the Veteran's claim for service connection for obstructive sleep apnea, and raises a reasonable possibility of substantiating the Veteran's claim.  

Thus, the newly received evidence constitutes new and material evidence sufficient to reopen the Veteran's claim.  See 38 C.F.R. § 3.156(a).


ORDER

As new and material evidence has been received to reopen the claim of service connection for obstructive sleep apnea, the appeal to this extent is allowed, subject to further action as discussed hereinbelow.


REMAND

Psychiatric Disability

In a June 2012 Written Brief Presentation, the Veteran's representative specifically contended that the Veteran had total occupational and social impairment due to PTSD so that a rating of 100 percent was warranted for this disability.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  

In the June 2012 Written Brief Presentation, the Veteran's representative pointed out inconsistencies and concerns with respect to the December 2011 VA psychiatric examination report.  For example, at page 1 of the report the examiner stated that the Veteran did not indicate a history of suicide attempts, while at page 3 she stated that the Veteran had made a suicide attempt in the past.  

Suicidal ideation was among the criteria for the next higher rating of 70 percent.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  

At page 3, the VA examiner also described the Veteran's  thought processes as being appropriate but also noted that homicidal ideation was present (although he never had a definite target).  

The Board notes that, at page 2 of her report, the examiner indicated that the Veteran related by history that he stopped working because his knee had become too painful, but added that "more recently, his inability to work [was] due to his PTSD."  It is not  clear if she was providing a medical opinion or relating a history as provided by the Veteran.  

By contrast, in the remarks section of the report, at page 4, the VA examiner stated that the Veteran had "occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although generally functioning satisfactorily, with normal routine behavior, self-care and normal conversation."  

The Board is not able to ascertain from the December 2011 VA psychiatric examination report a consistent picture as to the severity of the service-connected PTSD or its impact on the Veteran's ordinary activities of daily life and social and occupational functioning.  

Additionally, a June 2012 private psychiatric examiner's report indicated a substantially greater level of disability.  

A new VA examination and opinion, with a report that is appropriately clear and consistent in communicating the level of disability found on examination, is required.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); 38 C.F.R. § 4.2 (examination reports-corrective action). 

The most recent records of VA psychiatric treatment in the claims file are from September 2009.  

The December 2011 VA examination report and a June 2012 private psychiatric examination report indicated that the Veteran had received ongoing mental health treatment at VA since September 2009.  

Updated records of mental health treatment must be sought and obtained prior to final adjudication of this matter.  See 38 U.S.C.A. § 5103A(a)-(c); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA treatment records are considered to be constructively contained in the claims folder and must be obtained before a final decision is rendered).

An April 2010 private examination report also made reference to ongoing treatment for PTSD at a Neuro-Psychiatric Center.  The only evidence from the identified physician is a brief statement dated in March 2010, confirming that he treated the Veteran and prescribed medications for him.  

Further, an authorization for release of records from another physician indicated treatment of the Veteran for PTSD once every three months for PTSD.  The relevant records of treatment from these doctors should be sought for association with the claims file.  See 38 U.S.C.A. § 5103A(a)-(c).



Left Eye Disability

In the June 2012 Written Brief Presentation, the Veteran's representative noted that, although schedular evaluation of the Veteran's left eye disability had been rated as 10 percent, VA examiners have found that the service-connected left eye disability severely impacted his ability to work.  

The application of the schedular criteria for a rating of 10 percent does not appear commensurate with the severe level of service-connected disability and severe degree of impairment for either sedentary or physical employment specifically asserted by VA examiners in August 2010 and December 2011.   

The Board requests that clarification be obtained as to whether the Veteran is experiencing complete paralysis of cranial nerve II on the left, i.e., the optic nerve (see December 2011 general medical VA examination, page 4) or right-side dominant monocular vision precluding binocular functioning (see December 2011 VA eye examination, page 2).  See Colvin v. Derwinski, 1 Vet. App. 171 (1991) (if current medical evidence is insufficient VA is always free to supplement the record by seeking an advisory opinion).


Sleep Apnea

The December 2011 VA examination reports indicated that the Veteran was receiving sleep medications and used a CPAP machine for sleep apnea and that his sleep apnea occurred as often as 20 times per month.  The corresponding records of medical treatment should be sought for association with the claims file.  See 38 U.S.C.A. § 5103A(a)-(c). 

As discussed, the evidence has been received to indicate that the Veteran's currently diagnosed sleep apnea may be etiologically related to or chronically worsened by his service-connected PTSD.  Hence, a VA examination and opinion on this matter is required.  See 38 U.S.C.A. § 5103A(d).


TDIU

To properly develop the Veteran's claim for a TDIU rating, a medical opinion should be obtained as to whether the Veteran is unable to secure or maintain a substantially gainful occupation by reason of his service-connected left eye and psychiatric disabilities, in additional to any other disability that may be adjudicated as service-connected during the pendency of this appeal.  See 38 U.S.C.A. § 5103A(d). 

Given the findings of VA eye examiners and private psychiatric examiners, as discussed, should the RO continue to find that the schedular criteria for a TDIU rating are not met, as indicated in the March 2012 Supplemental Statement of the Case, the claim for a TDIU rating should be referred to the Director, Compensation and Pension Service, for extraschedular consideration.   See 38 U.S.C.A. § 4.16(b).

Accordingly, these remaining matters are REMANDED to the RO for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO should take appropriate steps to contact the Veteran in order to identify all relevant treatment by VA and non-VA health care providers for the claimed sleep apnea and the service-connected left eye disability and PTSD, but which may not have been received and associated with the claims file.  

After obtaining any appropriate authorizations for release of medical information, the RO must seek to obtain any potentially relevant and available records that have not been previously received from each health care provider identified by the Veteran.  

The records sought must include all relevant records of VA psychiatric treatment since September 2009.

The records sought must also include all additional private records of psychiatric treatment.  An April 2010 private examination report makes reference to ongoing treatment at the Neuro-Psychiatric Center.  

Additionally, the authorization for release of records indicated by the Veteran for treatment of PTSD once every three months, was received from the Veteran in April 2011.

The records sought should additionally include any records of VA or private treatment for obstructive sleep apnea that have not been previously associated with the claims file.  The recent treatment and examination reports indicated that the Veteran was receiving sleep medications and used a CPAP machine for obstructive sleep apnea.

The Veteran must also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO.

2.  Once all available relevant medical records have been received, the RO should make arrangements for the Veteran to be afforded a VA examination for the purpose of determining whether it is at least as likely as not (whether there is a 50 percent or greater probability) that the Veteran has obstructive sleep apnea that began during active service, is related to an event or incident of his extended period of service, or is caused or chronically worsened by the service-connected PTSD.  

The RO must send the claims file to the examiner for review, and the clinician must indicate that the claims file was reviewed, to include records of a December 2011 VA examination that described sleep impairment due to PTSD, the records of treatment for obstructive sleep apnea, and the article associated with the claims file prepared by the American College of Chest Physicians, which stated that a background of hyperarousability in patients with PTSD created instability of sleep continuity, and that this instability probably contributed to the development of both obstructive sleep apnea and central sleep apnea.
 
The examiner should take a complete history from the Veteran as to the onset and nature of the Veteran's sleep apnea. 

If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this, with a fully reasoned explanation.  

The examiner should provide an opinion as to whether the Veteran's obstructive sleep apnea at least as likely as not had its clinical onset during his extended period of active service.   

In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record. The examiner is requested to provide a FULLY REASONED EXPLANATION for his or her opinions.  

3.  The RO should also take all indicated action to have the Veteran scheduled for a VA examination to determine the current severity of the service-connected PTSD.

The RO must send the claims file to the examiner for review, and the clinician must indicate that the claims file was reviewed.

The examiner must take a complete history from the Veteran as to the nature and severity of his PTSD symptoms.

If there is a medical basis to support or doubt the history provide by the Veteran, the examiner must state this, with a fully reasoned explanation.

The examiner must clearly indicate whether the Veteran has suicidal or homicidal ideation. If he or she cannot determine whether the Veteran has suicidal or homicidal ideation, he or she must state this, with a fully reasoned explanation.

The examiner must provide a Global Assessment of Functioning (GAF) score, with a fully reasoned explanation for the score assigned.

The examiner must discuss the impact of the Veteran's PTSD on his social and occupational functioning, ordinary activities of daily life, and activities of daily living (ADLs).  

The examiner must review the April 2010 and June 2012 private medical opinions indicating a GAF of 32 and stating that the Veteran was permanently, totally and irreversibly incapacitated by his combat-related PTSD and was no longer employable. 

The VA examiner must state whether he or she agrees with the April 2010 and June 2012 opinions as to the severity of the Veteran's PTSD, with a fully reasoned explanation.  

4.  The RO then should forward the claims file to the examiner who conducted the December 2011 VA eye examination, or a similarly qualified specialist, and request clarification as to the following matters:

Is it accurate to say, as was indicated at page 4 of a December 2011 VA general medical examination, that the Veteran has complete paralysis of cranial nerve II on the left?  

If so, (1) is this condition part of the service-connected left eye disability, and (2) what is the visual impact of the service-connected left eye disability?

What is the impact of the Veteran's right-side dominant monocular vision?  Does this mean that functionally he no longer uses the left eye for tasks related to social and occupational functioning?

The eye examiner should additionally provide an opinion as to whether the Veteran is unable to secure or maintain substantially gainful employment by reason of the combined effects of his service-connected left eye disability.   

6.  If indicated, the RO should take all indicated action to refer the claim for an increased rating for the service-connected left eye disability to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for extraschedular consideration.

If the schedular criteria for a TDIU rating are not met, the RO should also refer this matter for extraschedular consideration.

7.  After completing all indicated development to the extent possible, the RO should readjudicate the claims in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish the Veteran and his representative with a fully responsive Supplemental Statement of the Case and they should be afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

No action is required of the Veteran until he is otherwise notified by the RO.  By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


